Appeals by the defendant from two resentences of the Supreme Court, Kings County (Firetog, J.), both imposed October 6, 2009, upon his convictions of rape in the first degree (two counts) and robbery in the first degree under indictment No. 724/02, and sexual abuse in the first degree under indictment No. 7737/02, upon his pleas of guilty. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which she moves for leave to withdraw as counsel for the appellant.
Ordered that the resentences are affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Angiolillo, J.P., Balkin, Austin and Miller, JJ., concur.